ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
The testimony of Bratton, while qualified as to the identity of the seller, is certain to the point that he acquired the liquor from the man who Bratton took to be the appellant. Bratton’s testimony, as understood, may be summarized as follows: He and Lang went to the domicile of Lemons to get whisky. McBee was seen but Lemons was not. Upon being informed that Bratton and Lang wanted to buy whisky, McBee said he had none. Some one called McBee and he started toward the house. After a few minutes he returned and said to Bratton and Lang, “Come on with me, I think we can get some whisky”; that he did not have any whisky himself but that Lemons had some. Lemons was not present or seen by Bratton, but he followed McBee down the hill to a place where he delivered a bottle of whisky and received some money in part payment for it. Bratton said he did not know whether or not the liquid which he purchased was whisky.
Based upon many precedents which are collated in Branch’s Ann. Tex. P. C., 713, sec. 1248, it is said that “if defendant is in no way interested on behalf of the seller but is only acting as agent of prosecutor, he is not guilty of making a sale.” The soundness of the principle stated has been reaffirmed in many cases. Among them are Gentry v. State, 96 Texas Crim. Rep., 374, 257 S. W., 1102; Floyd v. State, 102 Texas Crim. Rep., 392, 278 S. W., 206. When the evidence is such that if believed by the jury it would warrant their conclusion that in making the sale of intoxicating liquor the accused on trial was acting solely for the purchaser and not for the seller, it "is error to refuse to give *284an instruction to the jury to the effect that if they found such to be a fact there should be an acquittal. See Colter v. State, 95 Texas Crim. Rep., 657, 255 S. W., 406, and cases cited. On the other hand, if the evidence is not such as to raise an issue of fact on the matter of agency for the purchaser, the refusal of such a charge would be proper. That is to say, if the connection of the accused with the sale of the whisky was as agent for the seller, such a charge would not be required and should not be given. See Jones v. State, 95 Texas Crim. Rep., 574, 255 S. W., 419; Bostwick v. State, 95 Texas Crim. Rep., 599 255 S. W., 422; Wilson v. State, 103 Texas Crim. Rep., 171, 280 S. W., 213; Clark v. State, 106 Texas Crim. Rep., 235, 291 S. W., 564.
If the testimony of Bratton is comprehended, it does not indicate that in making the sale of the liquor appellant was acting for the purchaser. It is true that he claimed that the whisky belonged to Lemons. However, Lemons was not in possession of the liquor, was not interviewed by the purchaser, and was not paid any money for the liquor, but it was the appellant who acted in all of these particulars. In refusing to instruct the jury that if the appellant acted for the purchaser alone he should be acquitted, the trial judge, in the opinion of this court, committed no error.
The testimony of Lang was to the effect that he, in company with Jack Bratton and Milton Willman, went to the home of Tate Lemons. Bratton got out of the car. The appellant, McBee, was at a wood pile. A conversation between Bratton and McBee took place in which the latter was asked if he had any whisky. He answered “yes”. Then the three (Bratton, McBee and Lang) went to where the whisky was. At the wood pile the appellant was asked the price of the whisky and he said it was $2 a pint. They went about 200 yards from the wood pile to get the whisky, which was in a live-oak thicket. McBee got the .whisky from under some leaves, handed it to Bratton and was paid $2 in money. Bratton put the whisky in his pocket, and they Returned to the house.' Bratton went to where Willman was. They then got into the car and drove off. Lang drank some of the liquid and declared it to be whisky.
There are many averments in the motion for new trial of a general nature charging irregularities in the conduct of the jury. Among them are the statements that the jurors generally discussed and acted upon the statement imputed to juror Evans as shown by the affidavit of George and Wilson Liverman; that juror Turner had stated to the other jurors that the appellant had a bad reputation as a bootlegger. It is thought that the trial court was justified in not governing his action by the affidavit of George and Wilson Liverman giving their version of what they claimed was said in their hearing by juror Evans. We are of the opinion that the judge did no violence to the rights of the accused nor to the principles and practice governing a motion for new trial. On the subject, in Rumfield’s case, 98 Texas Crim. Rep., 158, 265 S. W., 153, *285it was said: “Having alleged this in his motion, the burden was upon appellant to establish it. He undertook to discharge the burden by attaching to his motion the affidavits of two people to the effect that they heard Mrs. Amerson say that her husband made the statement hereinbefore set out. A fact can no more be established by a hearsay affidavit than it could have been established by the same witnesses undertaking to give such hearsay testimony orally before the court upon the hearing of the motion. The court committed no error in overruling the motion upon the ground stated.”
In the Cade case, 96 Texas Crim. Rep., 523, 258 S. W., 484, it was said that when reliance in, a motion for new trial is had upon the existence of facts dehors the record, the burden is upon the accused to establish the truth of the averment and not upon the state to disprove it^ nor is it necessary for the state to join issue by written pleading. See McConnell v. State, 82 Texas Crim. Rep., 634, 200 S. W., 842; Hickox v. State, 95 Texas Crim. Rep., 173, 253 S. W., 823; Hughes v. State, 106 Texas Crim. Rep., 550, 293 S. W., 575.
The remarks imputed to juror Evans were referable to the testimony of the witness Jack Bratton, which is set forth in the statement of facts and bills of exception as follows: “I was before the grand jury. Probably he did ask me how much we wanted, but if so, I do not remember it. You say that I told him a pint and he said all right, but if he said that I do not remember it. I did testify before the grand jury, and that looks like my signature right there (indicating). I expect that I can read right up here. If I said that I do not remember it. I do not remember it. I do not remember that I said that. I do not remember whether I said it or not. I do not remember whether I said anything in that statement about paying Tate Lemons, or whether or not Lemon’s name was mentioned before the grand jury.”
As said in the case of Jack v. State, 20 Texas App., 656, and others cited in the original opinion, the comment of jurors in the way of argument and discussion during their endeavor to reach a verdict, when based upon evidence which was before the jury, is not available as a ground for new trial. The testimony given by Bratton, as copied above, is specific in stating that Bratton testified before the grand jury upon 'the same subject as involved in this appeal, and it is inferable from the examination, as portrayed by the record, that his testimony upon that occasion and upon the present occasion was not entirely in harmony. Such being the case, it was within the province of the jury to estimate and act upon the weight to be given to the testimony of the witnesses in the trial. The remarks imputed to Evans (if it were properly established that he made them) are not regarded as furnishing a ground for concluding that in refusing to grant a new trial there was a breach of the discretion which the law vested in the judge.
*286The averment in the motion for new trial that there was some statement to the effect that the appellant bore the reputation of a bootlegger is specifically controverted by the affidavit of juror Turner which appears in the motion for new trial.
Touching the general statements in the motion for new trial as to the complaint that the court declined to issue process for the members of the jury who had tried the case to the end that they might be interrogated as to the truth of the averments, the expressions of this court in the case of Vyvial v. State, 111 Texas Crim. Rep., 111, 10 S. W. (2d) 83, are deemed pertinent.
Touching the matter of the complaint of the court’s refusal to subpoena the jurors as witnesses, we again call attention to the case of Vyvial v. State, supra, as illustrative óf the point that in order td demand an inquiry "with reference to the misconduct of the jury, there must be made in the motion-a specific averment showing culpable misconduct, and the court is then privileged, by virtue of article 757, C. C. P., to “hear evidence in support of the averment by affidavit or otherwise.” It is conceived that in the absence of a showing of some compelling necessity, there would be no breach of the discretion of the trial court to rely upon affidavits alone. See Asher v. State, 102 Texas Crim. Rep., 162, 277 S. W., 1099; Hughes v. State, 106 Texas Crim. Rep., 550, 293 S. W., 575.
The motion for rehearing is overruled.

Overruled.